This cause came on for further consideration upon the filing by relator, Ohio State Bar Association, of a motion for an order to show cause why respondent should not be held in contempt. On June 21, 2010, respondent filed a jurisdictional affidavit and request for dismissal of this matter. Upon consideration thereof,
It is ordered by this court that respondent’s jurisdictional affidavit and request for dismissal is denied.
Upon consideration of respondent’s statement that he will be unable to attend the July 6, 2010 healing due to his disability, the court wishes to accommodate the respondent’s disability so that he is able to appear. The court will consider such accommodations upon respondent’s presentation of additional information, regarding the necessary accommodations, by 5 p.m. on Thursday, July 1, 2010.